

EXHIBIT 10.1






























rllogoa03.jpg [rllogoa03.jpg]
Performance Share Unit Awards

--------------------------------------------------------------------------------

Fiscal 2019 - Overview




















































[DATE]




--------------------------------------------------------------------------------

 
 
 



This Overview is qualified in its entirety by reference to the On-Line Grant
Agreements that were distributed to eligible participants on [DATE] (the
“On-Line Grant Agreements”), the Memorandum to Participants in the Ralph Lauren
Corporation 2010 Long-Term Stock Incentive Plan and to the Plan itself. Copies
of the Memorandum and the Plan are available from your People and Development
Department.
OVERVIEW
The Ralph Lauren Corporation (the “Company”) 2010 Long-Term Stock Incentive Plan
(the “Plan”) authorizes the Compensation & Organizational Development Committee
of the Board of Directors (the “Compensation Committee”) to grant equity awards
to officers and other employees of the Company and its Subsidiaries and
Affiliates.
As determined by the Compensation Committee, the Company may grant one or more
types of stock awards. This Overview describes one type of stock award -
Performance Share Units (PSU).
A PSU award provides the participant with the opportunity to receive shares of
the Company’s Class A Common Stock (traded on the New York Stock Exchange under
the symbol RL) at a later date contingent upon continued service with the
Company.
AWARD OBJECTIVES
Objectives of PSUs are to:
1.
Attract and retain exceptional individuals of superior talent

2.
Motivate such individuals to achieve longer-range performance

3.
Enable such individuals to participate in the long-term growth and financial
success of the Company

PLAN ADMINISTRATION
The Company’s People and Development Department administers the program and
Merrill Lynch Wealth Management (“Merrill Lynch”) is the recordkeeper.
Participants must have an open brokerage account at Merrill Lynch in order to
facilitate distribution of shares of the Company’s Class A Common Stock upon the
vesting of PSUs. To open a brokerage account, or for questions regarding your
account and account transactions, contact Merrill Lynch at (212) 236-5574 or
(877) 765-7656.
The Company’s Board of Directors reserves the right to amend, modify or
terminate the Plan at any time, subject to stockholder approval, if required. No
such amendment to the Plan would adversely affect any PSU awards then
outstanding.
Nothing contained herein may be construed as creating a promise of future
benefits or a binding contract with the Company. Further, an individual’s
employment continues to be at will, subject to any applicable employment
agreement.
For questions regarding the Plan and its provisions, contact People and
Development.
ELIGIBILITY FOR GRANT
Equity awards, including PSU awards, may be granted annually to designated, key
executives who have a significant impact on the strategic direction and business
results of the Company, and who are actively employed on April 1 of the year
when the grant is made.
Guidelines have been established for the number and type of equity awards that
eligible participants may receive. The guidelines reflect a position’s scope,
accountability and impact on the organization, and may also reflect changes in
the value of the Company’s Class A Common Stock.


 
 
2
 
Fiscal 2019 PSU Overview

--------------------------------------------------------------------------------

 
 
 



Please note that the guidelines do not constitute a guarantee that any specific
individual will receive an equity award in any given or subsequent year, or
guarantee the type or the size of any grant, if a grant is made.
An eligible employee who receives an Unsatisfactory (U) rating
on their annual performance appraisal is not eligible for an equity award
in the fiscal year following that performance appraisal period. An employee who
receives a Below
 Expectations (B) performance rating will be eligible for an equity award based
on manager discretion.

PERFORMANCE MEASURES FOR PSU VESTING
The Company’s performance measure(s) are set by the Compensation Committee at
the time of grant from a list of performance criteria set forth in the Plan.
Such measure(s) may include, for example, one or more of the following:
▪
Net Earnings or Net Income (before or after taxes)

▪
Basic or Diluted Earnings Per Share (before or after taxes)

▪
Net Operating Profit (before or after taxes)

▪
Net Revenue or Net Revenue Growth

▪
Gross Profit or Gross Profit Growth

▪
Return Measures (including but not limited to Return on Assets, Investments,
Capital)

▪
Other measures of economic value added or other value creation metrics

FISCAL 2019 GRANT PERFORMANCE MEASURES, PERFORMANCE LEVELS AND VESTING
The Company performance measures for fiscal 2019 PSU awards are Cumulative
Return on Invested Capital (ROIC) for fiscal years 2019-2021 and Relative Total
Shareholder Return (TSR) for fiscal years 2019-2021. Half of your PSU award
value will be in the form of PSUs with the ROIC measure and half of your PSU
award value will be in the form of PSUs with the Relative TSR measure. Vesting
of PSUs, and the distribution of the Company’s Class A Common Stock, will occur
after the end of Fiscal 2021, as soon as administratively practical following
certification of achievement of the performance goals by the Compensation
Committee. The vesting date typically occurs in June of each year, but may be
earlier or later.
Below is the three-year cumulative ROIC target and payout range.
                
Performance
Level
% of Goal
Achieved
Goal
% of Target
PSUs Vested
Threshold
90%
[ ]%
50%
Target
100%
[ ]%
100%
Maximum
110%
[ ]%
200%

Note: PSU vesting is interpolated for performance between 90% - 110% of target
No payout will be earned for performance below Threshold








 
 
3
 
Fiscal 2019 PSU Overview

--------------------------------------------------------------------------------

 
 
 



The Relative TSR comparator group and payout range are outlined below.
Comparator Group for TSR
Dillard's, Inc.
Nordstrom, Inc.
Tiffany & Co.
The Gap, Inc.
PVH Corp.
Under Armour, Inc.
L Brands, Inc.
RH (Restoration Hardware, Inc.)
Urban Outfitters, Inc.
Macy's, Inc.
Tapestry, Inc. (Coach/Kate Spade)
V.F. Corporation
Michael Kors Holdings Limited
The TJX Companies, Inc.
Williams-Sonoma, Inc.
Nike, Inc.
 
 

Performance
Level
Relative TSR
Performance
% of Target
PSUs Vested
Below Threshold
<30th Percentile
0%
Threshold
30th Percentile
50%
Target
50th Percentile
100%
Stretch
70th Percentile
150%
Maximum
90th Percentile
200%

Note: The number of PSUs earned are interpolated on a linear basis for
performance between Threshold and Target, between Target and Stretch, and
between Target and Maximum
If Threshold or better performance is achieved, and the participant has had
continuous service with the Company through the vesting date, shares of the
Company’s Class A Common Stock will be distributed to participants upon the
vesting of PSUs. Upon vesting, the participant will own the shares and as a
shareholder of the Company’s Class A Common Stock, will have voting rights and
will receive dividends, if applicable, on such shares. Prior to the vesting
date, dividends are not earned on PSUs and the participant does not have voting
rights. If performance is below Threshold at the end of the performance period,
all PSUs granted for that award will be forfeited.
PSUs granted in fiscal 2019 are scheduled to vest after fiscal 2021, subject to
the Company’s achievement of the cumulative performance goals specified, and the
participant’s continuous service with the Company.
A participant is awarded a target number of PSUs on grant date. Applicable
Threshold, Target and Maximum levels of Company financial performance are
established at the beginning of the performance period for each PSU award.
Once a PSU award is granted, the performance measure(s), performance goals,
vesting and payout schedule will not be modified during the term for that
particular award. However, in determining performance against the goals, the
Company’s results may be adjusted to exclude the effects of certain events and
transactions as specified by the Compensation Committee at the time of grant.
For any future awards, the Compensation Committee may change the performance
measure(s), goals, vesting, and payout schedule(s).


 
 
4
 
Fiscal 2019 PSU Overview

--------------------------------------------------------------------------------

 
 
 



EXAMPLE OF PERFORMANCE LEVEL, VESTING AND PAYOUT FOR PSU WITH ROIC MEASURE
Grant Date
# PSUs
Granted
Performance
Period
Vesting
Date1
Performance
Level 2
Vested
Percentage 2
# Shares
Vested
FY19 (August 2018)
1,500
FY19 - FY21
FY21 (June 2021)
110%
200%
3,000
100%
100%
1,500
90%
50%
750

1Vesting typically occurs in June, but may be earlier or later
2 Example is hypothetical and is not a forecast of future performance and payout
percentages


EXAMPLE OF PERFORMANCE LEVEL, VESTING AND PAYOUT FOR PSU WITH RELATIVE TSR
MEASURE
Grant Date
# PSUs
Granted
Performance
Period
Vesting
Date1
Performance
Level 2
Vested
Percentage 2
# Shares
Vested
FY19 (August 2018)
1,000
FY19 - FY21
FY21 (June 2021)
90th Percentile
200%
2,000
50th Percentile
100%
1,000
30th Percentile
50%
500

1Vesting typically occurs in June, but may be earlier or later
2 Example is hypothetical and is not a forecast of future performance and payout
percentages
In the U.S. and in many other jurisdictions, vesting of PSUs and the delivery of
shares of Class A Common Stock is a taxable event. When shares are distributed,
a portion of the shares are withheld to satisfy withholding requirements, and
the net shares are delivered to participants in their Merrill Lynch account.
VALUE OF PERFORMANCE SHARE UNITS
If Threshold or better performance against the applicable goal is achieved, PSUs
can provide participants with ownership of the Company’s Class A Common Stock
and offer the opportunity to recognize value in several ways:
▪
Receive shares of RL Class A Common Stock without paying any exercise price

▪
The number of PSUs vesting can range from 50% (Threshold) to 200% (Maximum) of
the target shares granted

▪
Any increases in the Company’s Class A Common Stock price above the price on the
grant date increases the value of the award



 
 
5
 
Fiscal 2019 PSU Overview

--------------------------------------------------------------------------------

 
 
 



The example below illustrates the opportunity for gains in the value of the
award at various Company Class A Common Stock prices.
EXAMPLE: Potential Value
Award of 2,500 PSUs (includes both PSU awards)
 
 
If Stock Price Reaches:
Value At:
# of Shares
$120
$130
$140
$150
Threshold Performance
1,250
$150,000
$162,500
$175,000
$187,500
Target Performance
2,500
$300,000
$325,000
$350,000
$375,000
Maximum Performance
5,000
$600,000
$650,000
$700,000
$750,000

Note: Value is before tax and a portion of the shares will be withheld to
satisfy required tax withholding.
Example is hypothetical and is not a forecast of growth in the Company’s Class A
Common Stock price.
If the performance calculation results in fractional shares, the fractional
shares will be paid in cash.
SALE OF SHARES SUBSEQUENT TO DISTRIBUTION
Shares received from the vesting of a PSU award may be sold subject to the
Company’s trading restrictions as set forth in the Company’s Securities Trading
policy beginning on page 9. In certain circumstances, certain Executive Officers
may sell shares pursuant to Rule 144 or another applicable exemption under the
U.S. Securities Act of 1933, as amended.
In the U.S. and in many other jurisdictions, the sale of such shares after
vesting has tax implications. Contact your financial advisor for important
information about how a subsequent sale of shares impacts you. Once PSUs have
vested and you receive shares of the Company’s Class A Common Stock from the
vesting of a particular PSU award, you retain all rights to those shares,
regardless of employment status with the Company.
ON-LINE GRANT AGREEMENT
All recipients are required to accept their grants on-line by electronically
signing the On-Line Grant Agreements to ensure recipients understand the terms
of their grants. Recipients must electronically accept the terms of the On-Line
Grant Agreements for each PSU award by [DATE]. Awards not accepted by [DATE]
will be forfeited. The stock agreements include post-employment obligation
terms, including confidentiality, non-compete and non-solicitation provisions.


 
 
6
 
Fiscal 2019 PSU Overview

--------------------------------------------------------------------------------

 
 
 



IF YOU LEAVE THE COMPANY
Termination as a result of:
Status of PSU Awards


Retirement 1  


Long-Term Disability (LTD) 2                                     


Death
Ÿ If retirement date is more than one year from the date of grant, participant
is entitled to full award on the scheduled vesting date. Payout is based on
performance achievement.
Ÿ If retirement date is within the first year following the grant date,
participant is entitled to one-third of award on the scheduled vesting date.
Payout is based on performance achievement. All remaining PSUs are forfeited.
Ÿ The above is subject to the terms and conditions in the On-Line Grant
Agreement.
Voluntary Resignation


Involuntary Termination
    Ÿ All unvested PSUs are forfeited.

1 Normal retirement (age 65 with no service requirement) and early retirement
(age 55 with 7 years of service) are treated the same.
2 For purposes hereof, “disability” shall, unless otherwise determined by the
Committee, have the same meaning as such term or a similar term has under the
long-term disability plan or policy maintained by the Company or a Subsidiary
under which the Participant has coverage and which is in effect on the date of
the onset of the Participant’s disability.
                                                     


 
 
7
 
Fiscal 2019 PSU Overview

--------------------------------------------------------------------------------

 
 
 



SECURITIES TRADING POLICY
INSIDER TRADING
As provided in the Company Employee Handbook, employees are prohibited by law
from buying or selling securities if an employee has or is aware of any
material, non-public information about the Company and its subsidiaries. This is
commonly referred to as “insider information.” Material, non-public information
is any information that has not been disclosed to the public that could affect
the price of Company Common Stock -- either positively or negatively -- or
affect a person’s decision to buy, hold or sell securities.
Examples of what might be considered “insider information” include, but are not
limited to, the following:
▪
Earnings or other financial information

▪
Changes in dividend policy

▪
Stock splits

▪
Mergers and acquisitions

▪
Major new contracts or product-line introductions

▪
Litigation involving substantial amounts of money

▪
Changes in management

These insider-trading rules are applicable to employees of Ralph Lauren and its
Subsidiaries and Affiliates, worldwide.
COMPANY BLACKOUT PERIODS
To avoid even the appearance of “insider trading,” our Company’s Securities
Trading policy prohibits members of the Board of Directors, all employees and
their “Related Parties” (as such term is defined in the Company’s Securities
Trading Policy) from making trades involving stock of the Company during certain
“blackout periods.” This prohibition covers all transactions in the Company’s
securities, including buying or selling shares, including shares of Class A
Common Stock received upon the vesting of PSUs. These blackout periods generally
begin two weeks before the end of each of our fiscal quarters and continue
through one trading day after the Company issues its earnings release for the
fiscal quarter or year just ended. If the earnings release is issued before the
opening of the market on a trading day, trading may begin the next day. The
blackout periods are announced at the start of each year. The Company may
prohibit trading of the Company’s stock at any time it deems such trading to be
inappropriate, even outside the regular blackout periods. Individuals who
receive a specific notification prohibiting them from trading the Company’s
stock should note that such notification takes precedence over pre-announced
blackout periods. In addition, members of the Board of Directors, Officers (any
employee who is a Senior Vice President or above), and all employees in the
Finance, Legal and People and Development departments must clear all trades with
the Corporate Counsel, or their designee, at all times.
ADDITIONAL PROHIBITED TRANSACTIONS
Because we believe it is inappropriate for any Company personnel to engage in
short-term or speculative transactions involving the Company’s Common Stock, it
is Company policy that employees do not engage in any of the following
activities with respect to the securities of the Company:
▪
“In and out” trading in securities of the Company. Any Company stock purchased
in the market must be held for a minimum of six months and ideally longer. Note
that the Securities and Exchange Commission (SEC) has a “short-swing profit
recapture” rule that effectively prohibits Executive Officers and members of the
Board of Directors from selling any Company stock within six months of a
purchase. The Company has extended this prohibition to all employees. The
receipt of shares pursuant to the vesting of PSU awards is not considered a
purchase under the SEC’s rule.



 
 
8
 
Fiscal 2019 PSU Overview

--------------------------------------------------------------------------------

 
 
 



▪
Purchases of stock of the Company on margin.

▪
Short sales (i.e., selling stock one does not own and then borrowing the shares
to make delivery).

▪
“Hedging” and Pledging of Company Stock. No insider, including any director,
officer or employee of the Company, shall purchase or sell, or make any offer to
purchase or offer to sell derivative securities relating to the Company’s
securities, whether or not issued by the Company, such as exchange traded
options to purchase or sell the Company’s securities (so called “puts” and
“calls”) or financial instruments that are designed to hedge or offset any
decrease in the market value of the Company’s securities. In addition, no
director or Section 16 Officer of the Company shall hold the Company’s
securities in a margin account, or maintain or enter into any arrangement that,
directly or indirectly, involves pledging the Company’s securities as collateral
for a loan.

CLEARANCE OF ALL TRADES BY DIRECTORS, OFFICERS AND OTHER KEY PERSONNEL
For employees at the Senior Vice President level or above (“Officers”) and for
all employees in the Finance,
 Legal and People and Development departments, all transactions in the Company’s
securities (including,
but not limited to purchases, sales, transfers, etc.) must be conducted during
an open trading window and
pre-cleared with the Corporate Counsel, or their designee. If contemplating a
transaction, please provide a
written request via e-mail to RLTrading@ralphlauren.com, specifying the number
of shares you wish to
sell before contacting Merrill Lynch or any other broker, or taking any other
step to initiate a transaction.



 
 
9
 
Fiscal 2019 PSU Overview

--------------------------------------------------------------------------------

 
 
 



COMPLIANCE WITH SECTION 409A 
To the extent applicable, the Plan shall be interpreted in accordance with
Section 409A of the Internal Revenue Code of 1986 and the Department of Treasury
Regulations and other interpretive guidance issued hereunder (“Section 409A”). 
Notwithstanding any provision of the Plan to the contrary, it is intended that
this Plan comply with Section 409A, and all provision of this Plan shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A. Each Participant is solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on or in respect of such Participant in connection with this Plan or
any other plan maintained by the Company (including any taxes and penalties
under Section 409A), and neither the Company nor any Affiliate shall have any
obligation to indemnify or otherwise hold such Participant (or any beneficiary)
harmless from any or all of such taxes or penalties.
ACKNOWLEDGMENT
By participating in the Plan, the Participant understands and agrees that:
(a)
the Plan is established voluntarily by the Company, is discretionary in nature
and may be modified, amended, suspended or terminated by the Company at any
time, to the extent permitted by the Plan;

(b)
the grant of PSU awards is voluntary and occasional and does not create any
contractual or other right to receive future PSU awards, or benefits in lieu of
these awards, even if PSU awards have been granted in the past;

(c)
all decisions with respect to future PSU awards, if any, will be at the sole
discretion of the Compensation Committee;

(d)
the Participant's participation in the Plan shall not create a right to further
employment or service with the Company or, if different, the employing
Subsidiary and shall not interfere with the ability of the Company or employing
Subsidiary to terminate the Participant's employment or service relationship at
any time with or without cause;

(e)
the Participant is voluntarily participating in the Plan;

(f)
any PSU awards and the Company's Class A Common Stock subject to awards, and the
income and value of same, are not part of the Participant's normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses, holiday
pay, long-service awards, pension or retirement or welfare benefits or similar
payments; and

(g)
no claim or entitlement to compensation or damages shall arise from the
forfeiture of a PSU award resulting from the Participant's termination of
employment or service (for any reason whatsoever and whether or not later found
to be invalid or in breach of employment laws in the jurisdiction where the
Participant is employed or rendering services or the terms of the Participant's
employment or service agreement, if any), and in consideration of the grant of a
PSU award to which the Participant is otherwise not entitled, the Participant
irrevocably agrees never to institute any claim against the Company or any
Subsidiary.



 
 
10
 
Fiscal 2019 PSU Overview

--------------------------------------------------------------------------------

 
 
 



NON-U.S. GRANT PARTICIPANTS
Notwithstanding any provision of the Plan to the contrary, to comply with
securities, exchange control, labor, tax, or other applicable laws, rules or
regulations in countries outside of the United States in which the Company and
its Subsidiaries operate or have Employees, Consultants, or directors, and/or
for the purpose of taking advantage of tax favorable treatment for PSU Awards
granted to Participants in such countries, the Committee, in its sole
discretion, shall have the power and authority to (i) amend or modify the terms
and conditions of any PSU awards granted to a Participant; (ii) establish,
adopt, interpret, or revise any rules and procedures to the extent such actions
may be necessary or advisable, including adoption of rules or procedures
applicable to particular Subsidiaries or Participants residing in particular
locations; and (iii) take any action, before or after a PSU award is made, that
it deems advisable to obtain approval or comply with any necessary local
governmental regulatory exemptions or approvals. Without limiting the generality
of the foregoing, the Committee is specifically authorized to adopt rules or
procedures with provisions that limit or modify rights on eligibility to receive
PSU awards under the Plan or on termination of service, available methods of
vesting or settlement of a PSUs award, payment of tax-related items, the
shifting of employer tax liability to the Participant, tax withholding
procedures, restrictions on the sale of shares of Class A Common Stock of the
Company, and the handling of stock certificates or other indicia of ownership.
Notwithstanding the foregoing, the Committee may not take actions hereunder, and
no PSU awards shall be granted, that would violate the U.S. Securities Act of
1933, as amended, the Exchange Act, the Code, any securities law or governing
statute.
EXCHANGE RATES
Neither the Company nor any Subsidiary shall be liable to a Participant for any
foreign exchange rate fluctuation between the Participant’s local currency and
the U.S. Dollar that may affect the value of the Participant’s PSU award or of
any amounts due to the Participant pursuant to the vesting or other settlement
of the PSU award or, if applicable, the subsequent sale of Class A Common Stock
acquired upon vesting.
______________________________________________________
In the event of any discrepancy between this PSU Overview and either the on-line
Grant Agreement, the Plan or the provision under which the Plan is administered
and governed by the Compensation Committee, the on-line Grant Agreement, the
Plan and the determination of the Compensation Committee will govern, as
applicable. This Overview is qualified in its entirety based on the
determinations, interpretations and other decisions made within the sole
discretion of the Compensation Committee.




 
 
11
 
Fiscal 2019 PSU Overview